Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David W. Meibos on 2/18/2021.

The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“An intervertebral spacer implant comprising:  a body having a generally central axis and a centralized aperture extending through the body near the centralized axis; the body further comprising: a first side having a first side perimeter and defining a first plane, an opposed second side having a second side perimeter and defining a second plane; the first side perimeter connected at a first edge with a perimeter wall; at least one plow having a first plow edge near the first edge and a second plow edge near the perimeter wall, the first plow edge extending outwardly from the first plane in a direction away from the centralized aperture; the second side perimeter connected at a second edge with the perimeter wall, wherein the perimeter wall separates the first side and second side; wherein: the first plow edge and the second plow edge are separated by a recess; and the first and second plow edges are configured to collect bone graft and the recess provides space for bony ingrowth.”


B.	claim 6 is amended as follow:
  The intervertebral spacer implant of claim [[5]]1, wherein the first plow edge and the second plow edge are connected by plow supports within the recess

C.	claim 18 is amended to read as follow:
“An intervertebral spacer implant comprising:
a first surface and a second surface connected and separated by a perimeter wall; 
the first surface comprising at least one extension configured to prevent rotation about a generally central axis, the at least one extension having a first region and a second region, the first region adjacent to the perimeter wall and the second region extending away from the perimeter wall;
the first region further comprising a first plow edge adjacent the perimeter wall and extending outward from the first surface;
the perimeter wall further comprising a second plow edge adjacent the first plow edge; the first plow edge and the second plow edge separated by a recess;
wherein the implant is configured to be implanted adjacent to a vertebral body;
wherein the first and second plow edges are configured to collect bone graft and the recess provides space for bony ingrowth.”	

D.	claim 20 is amended as follow:
  The intervertebral spacer implant of claim 18, wherein the recess further comprises spacers between the first plow edge and the second plow edge. 


The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Milz et al. (US. 20190083270), wherein Milz discloses the claimed invention except that the first plow edge and the second plow edge are separated by a recess; and the first and second plow edges are configured to collect bone graft and the recess provides space for bony ingrowth, therefore the present invention is allowable over the prior art of Milz.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775